DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1-18 are pending and under examination.

Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to EP 182151399, filed 12/21/2018, is acknowledged.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 12/16/2019, 01/02/2020, 04/09/2021, and 08/16/2021 are compliant with the provisions of 37 CFR 1.97.  Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Drawings
No objections to the drawings are made. 

Specification
No objections to the specification are made.

Claim Objections
No objections to the claims are made. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 line 9-10 refer to “rotational displacements of the first holding element and the second element with each other”.  The term rotational displacements is not a well-known and conventional term in the art therefore rendering it unclear how the first and second holding elements are interacting with respect to one another.  Rotation refers to a change in orientation with respect to a fixed axis.  However, displacement refers to a change in distance from an initial position to a final position.  A structure can be rotated, it can be displaced, or it may be rotated and displaced.  Accordingly, it cannot be determined how Applicant(s) are attempting to correlate the first and second holding elements with respect to one another by the phrase “rotational displacements”.  Where are the holding elements being displaced to/from?  What point of reference are the holding elements rotating about?
Claims 2-18 are also rejected by virtue of their dependency from claim 1.

Claim 3 recites “the first holding element and/or the second holding element are/is rotationally movable and translationally fixed mounted to the coupler and rotationally moveable and translationally movable guide mounted to the base body, and/or wherein the first holding element and/or the second holding element are/is rotationally moveable and translationally fixed mounted to the base body and rotationally moveable and translationally moveable guided mounted to the coupler”.  The claim can be interpreted as comprising a matrix of alternative limitation.  However, in some of these alternative limitations, the claim language is ambiguous with respect to how the moveable members, the base and the coupler are structurally/functionally correlated with one another.  For example, claim 3 may be narrowly interpreted as “the first holding element is rotationally movable and translationally fixed mounted to the coupler and rotationally moveable and translationally movable guide mounted to the base body, and wherein the first holding element is rotationally moveable and translationally fixed mounted to the base body and rotationally moveable and translationally moveable guided mounted to the coupler”.  Under this alternative limitation interpretation, the first holding element is both “rotationally moveable and translationally fixed mounted to the coupler … and … rotationally moveable and translationally moveable guided mounted to the coupler”.  In this case, it is unclear how the first holding element can be simultaneously translationally fixed mounted to the coupler and translationally moveable guided mounted to the coupler.  Accordingly, various alternative limitations of the claim language are unclear with respect to the structural and/or functional correlation between the holding elements, the coupler, and the base.  For purposes of examination, the Examiner is interpreting claim 3 as requiring the first and second holding elements be rotationally movable and translationally fixed mounted to the base body and rotationally movable and translationally moveable guided mounted to the coupler. 
Claims 4-5 are also rejected by virtue of their dependency from claim 3.

Claim 3 line 2 refers to “rotationally moveable mounted”.  It is unclear in what manner Applicant(s) are attempting to structurally and/or functionally correlate the coupler with the base body.  The phrase “rotationally moveable mounted” is not a well-known and conventional term in the art therefore and it is unclear how Applicant(s) are attempting to further define and/or correlate the coupler and the base.  The coupler may be rotationally moveable with respect to the base, and it may be mounted to the base.  However, it is unclear what Applicant(s) are intending by the phrase “rotationally moveable mounted” since this term is ambiguous and one of ordinary skill in the art would not recognize what structural/functional limitations are intended by this phrase.

Claim 3 lines 3-4 refer to “the first holding element and/or the second holding element are/is rotationally moveable and translationally fixed mounted to the coupler”.  Claim 3 depends from claim 1.  Claim 1 lines 8-10 previously required “a coupler, wherein the coupler is connected to the first holding element and to the second holding element such that the coupler couples rotational displacement of the first holding element and the second holding element”.  Applicant(s) recitation of “the first holding element and/or the second hold element” is an alternative embodiment which can narrowly be interpreted as only requiring either the first or the second holding element being rotationally movable and translationally fixed mounted to the coupler.  However, claim 1 previously required both the first and second holding elements be connected to the coupler such that the coupler rotationally displaces the first and second holding element.  Accordingly, it is unclear if both the first and second holding elements are coupled to the coupler, as required by claim 1, or if only one of the holding elements are required to be coupled to the coupler, as required by claim 3.  

Claim 3 lines 4 and 6 refer to “translationally fixed mounted”.  The term “translationally fixed mounted” is not a well-known and conventional term in the art and it is unclear how Applicant(s) are attempting to further define and/or correlate the holding elements, the coupler, 

Claim 3 lines 5-8 refer to “the first holding element and/or the second holding element are/is rotationally moveable and translationally moveable guided mounted to the coupler”.  Claim 3 depends from claim 1.  Claim 1 lines 8-10 previously required “a coupler, wherein the coupler is connected to the first holding element and to the second holding element such that the coupler couples rotational displacement of the first holding element and the second holding element”.  Applicant(s) recitation of “the first holding element and/or the second hold element” is an alternative embodiment which can narrowly be interpreted as only requiring either the first or the second holding element being rotationally movable and translationally moveable guided mounted to the coupler.  However, claim 1 previously required both the first and second holding elements be connected to the coupler such that the coupler rotationally displaces the first and second holding element.  Accordingly, it is unclear if both the first and second holding elements are coupled to the coupler, as required by claim 1, or if only one of the holding elements are required to be coupled to the coupler, as required by claim 3.  

Claim 3 lines 4-5 and 7 refer to “translationally moveable guided mounted”.  The term “translationally moveable guided mounted” is not a well-known and conventional term in the art and it is unclear how Applicant(s) are attempting to further define and/or correlate the holding elements, the coupler, and the base with respect to one another by this phrase.  The first and second holding elements may be translationally move with respect to the coupler/base and they may be guide mounted to the coupler/base.  However, it is unclear what Applicant(s) are intending 

Claim 5 refers to “the first holding element and/or the second holding element, the base body, and/or the coupler comprise/s a number of guiding grooves … configured to guide the translational movement/s of the first holding element and/or the second holding element”.  Claim 5 is dependent from claim 3.  Claim 3 refers to “the first holding element and/or the second holding element are/is rotationally movable and translationally fixed mounted to the coupler and rotationally moveable and translationally movable guide mounted to the base body, and/or wherein the first holding element and/or the second holding element are/is rotationally moveable and translationally fixed mounted to the base body and rotationally moveable and translationally moveable guided mounted to the coupler”.  Claim 3 lays forth several alternative limitation:
Case 1: The first holding element is rotationally movable and translationally fixed mounted to the coupler and rotationally moveable and translationally movable guide mounted to the base body.
Case 2: The second holding element are/is rotationally movable and translationally fixed mounted to the coupler and rotationally moveable and translationally movable guide mounted to the base body.
Case 3: The first holding element and the second holding element are rotationally movable and translationally fixed mounted to the coupler and rotationally moveable and translationally movable guide mounted to the base body.
Case 4: The first holding element is rotationally moveable and translationally fixed mounted to the base body and rotationally moveable and translationally moveable guided mounted to the coupler.
Case 5: The second holding element is rotationally moveable and translationally fixed mounted to the base body and rotationally moveable and translationally moveable guided mounted to the coupler.
Case 6: The first holding element and the second holding element are rotationally moveable and translationally fixed mounted to the base body and rotationally moveable and translationally moveable guided mounted to the coupler.
Case 7: The first holding element is rotationally movable and translationally fixed mounted to the coupler and rotationally moveable and translationally movable guide mounted to the base body, and wherein the first holding element is rotationally moveable and translationally fixed mounted to the base body and rotationally moveable and translationally moveable guided mounted to the coupler.
Etc.
Claim 5 lays forth the following alternative limitation:
Case A: The first holding element, the base body, comprise/s a number of guiding grooves … configured to guide the translational movement/s of the first holding element and/or the second holding element.
Case B: The second holding element, the base body, comprise/s a number of guiding grooves … configured to guide the translational movement/s of the first holding element and/or the second holding element.
Case C: The first holding element and the second holding element, the base body, comprise/s a number of guiding grooves … configured to guide the translational movement/s of the first holding element and/or the second holding element.
Case D: The first holding element, the coupler comprise/s a number of guiding grooves … configured to guide the translational movement/s of the first holding element and/or the second holding element.
Case E: The second holding element, the coupler comprise/s a number of guiding grooves … configured to guide the translational movement/s of the first holding element and the second holding element
Case F: The first holding element and the second hold element, the coupler comprise/s a number of guiding grooves … configured to guide the translational movement/s of the first holding element and/or the second holding element.
Case G: The first holding element, the base body, and the coupler comprise/s a number of guiding grooves … configured to guide the translational movement/s of the first holding element and/or the second holding element.
Case H: The second holding element, the base body, and the coupler comprise/s a number of guiding grooves … configured to guide the translational movement/s of the first holding element and/or the second holding element.
Case I: The first holding element and the second holding element, the base body, and the coupler comprise/s a number of guiding grooves … configured to guide the translational movement/s of the first holding element and/or the second holding element.
In this case, particulars of each of the alternative limitations from claim 3 would not be required for claim 5.  For example, Case 1 from claim 3 would only require the particulars of Case A from claim 5.   However, when Case 1 from claim 3 is compared with Case B from claim 5, it is unclear how the second holding element is capable of translational movement since Case 1 from claim 3 merely requires the first holding element be capable of translation movement with respect to the base.  Accordingly, various alternative limitations of the claim language are unclear with respect to the structural and/or functional correlation between the holding elements, the coupler, and the base. For purposes of examination, the Examiner is interpreting claim 5 as requiring the 

Claim 6 refers to “moveable mounted”. The term “moveable mounted” is not a well-known and conventional term in the art and it is unclear how Applicant(s) are attempting to further define and/or correlate the coupler and the base with respect to one another by this phrase.  The coupler may be moveable with respect to the base body and the coupler may be mounted to the base body.  However, it is unclear what Applicant(s) are intending by the phrase “moveable mounted” since this term is ambiguous and one of ordinary skill in the art would not recognize what structural/functional limitations are intended by this phrase.
Claims 7-10 are also rejected by virtue of their dependency from claim 6.

Claim 6 refer to “the first holding element and/or the second holding element are/is moveable mounted to the base body and the coupler”. Claim 6 depends from claim 1.  Claim 1 lines 8-10 previously required “a coupler, wherein the coupler is connected to the first holding element and to the second holding element such that the coupler couples rotational displacement of the first holding element and the second holding element”.  Applicant(s) recitation of “the first holding element and/or the second hold element” is an alternative embodiment which can narrowly be interpreted as only requiring either the first or the second holding element being movable mounted to the coupler.  However, claim 1 previously required both the first and second holding elements be connected to the coupler such that the coupler rotationally displaces the first and second holding element.  Accordingly, it is unclear if both the first and second holding elements are coupled to the coupler so as to be displaced, as required by claim 1, or if only one of the holding elements are required to be coupled to the coupler so as to be movable, as required by claim 6.  

Claim 7 refers to “the first holding element and/or the second holding element are/is mounted to the base body further outward than to the coupler”.  First, claim 7 is dependent from claim 6.  Claim 6 refers to “the first holding element and/or the second holding element are/is movable mounted to the base body and the coupler”.  Accordingly, it is unclear if the holding elements are mounted to the base body, as required by claim 7, or if the holding elements are moveable mounted to the base body, as required by claim 6.  Furthermore, it is unclear what the holding elements are “further outward” from since there is no point of reference with respect to the relative position of the holding elements. 

Claim 10 refers to “the jaw” and “the lever arm”.  Claim 10 depends from claims 9, 6, and 1.  Claim 9 refers to “the first holding element and/or the second holding element comprise/s a number of jaws”.  Claim 6 refers to “the first holding element and/or the second holding element form a lever arm”.  Recitation of “the jaw” and “the lever arm” lacks antecedent basis because it cannot be determined if the first, the second, or both holding elements comprise jaws.  If both, then it is unclear which of the respective jaws applicants are referring to as “the jar”.  Furthermore, it cannot be determined if the first, the second, or both of the holding elements comprise lever arms.  If both, then it is unclear which of the respective lever arms applicants are referring to as “the lever arm”.  

Claim 14 refers to “a laboratory sample distribution system”.  Claim 14 incorporates claim 1. Claim 1 refers to “a laboratory sample distribution system”.  It is unclear if the laboratory distribution system of claim 14 is also the laboratory distribution system of claim 1.  Perhaps Applicant(s) are intending to recite “the laboratory distribution system”?
Claims 15-18 are also rejected by virtue of their dependency from claim 14.

Claims 15-17 refer to “the laboratory distribution system”.  Claims 15-17 dependent from claims 14 and 1.  Both claims 1 and 14 refer to “a laboratory distribution system”.  Accordingly, it 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pages Pinyol (US 2006/0104862; Pub. Date: May 18, 2006; hereinafter “Pinyol”) 

Regarding claim 1, Pinyol discloses a sample container carrier for holding a laboratory sample container (Pinyol; fig. 9, [0037]) and for transporting the held laboratory sample container in a laboratory sample distribution system (Pinyol; fig. 20, [0036]), the sample 5container carrier comprising: 
a first holding element (Pinyol; fig. 9, #29, [0037]); 

10a coupler (Pinyol; fig. 9, #19, [0037]), wherein the coupler is connected to the first holding element and to the second holding element (Pinyol; fig. 13, #19, #29, #30, [0037]) such that the coupler couples rotational displacements of the first holding element and the second holding element with each other (Pinyol discloses the central crown gear 38 of coupler 19 rotationally displaces the first and second holding elements 29, 30 through toothed sectors 35, 36 at the lower axis 32, 33 of the first and second holding elements 29, 30; fig. 12, #35, #36, #38, [0037]) and wherein the coupler comprises a ring-segment shape for inserting the laboratory sample container to be held into the coupler (Pinyol; figs 11 & 16, [0037]).  

Regarding claim 2, Pinyol discloses the sample container carrier according to claim 1 above, wherein the coupler is rotationally moveable such that the coupler couples by its rotational movement the rotational displacements of the first holding element and the second holding element with each other (Pinyol discloses a central crown gear 38 in the coupler that is rotationally movable, and when the central crown gear 38 rotates, the first holding element 29 and second holding element 30 are rotationally displaced from their initial position shown in fig. 11 to their final position shown in figure 16; figs. 12, 11, & 16, #38, [0037]).15                          	
Regarding claim 3, Pinyol discloses the sample container carrier according to claim 1 above, further comprising, 20
a base body (Pinyol; fig. 9, #27, [0037]), 
wherein the coupler is rotationally moveable mounted to the base body, wherein the first holding element and/or the second holding element are/is rotationally moveable and 
and/or 
wherein the first holding element and/or the second holding element are/is rotationally moveable and translationally fixed mounted to the 25base body (Pinyol discloses the first and second holding elements 29, 30 are rotatable about their lower axes 32, 33; fig. 10, [0037] – are fixed mounted to the base body through coupler 19; figs. 9, 13-15 – and do not laterally or vertically translate their position with respect to the base body) and rotationally moveable and translationally moveable guided mounted to the coupler (Pinyol discloses the first and second holding elements 29, 30 are rotatable about their lower axes 32, 33; fig. 10, [0037] – toothed gear 35, 36 are translationally movable guide mounted with respect to the central crown gear 38 of the coupler 19; fig. 10).

Regarding claim 4, Pinyol discloses the sample container carrier according to claim 3 above, wherein the coupler is translationally fixed mounted to the base body (Pinyol; figs 9, 13-15 – Base 27 is fixed to coupler 19).  

Regarding claim 5, Pinyol disclose the sample container carrier according to claim 3 above, wherein the first holding element and/or the second holding element, the base body and/or the coupler comprise/s a number of guiding grooves and wherein the number of guiding grooves is configured to guide the translational movement/s of the first holding element and/or the second holding element (Pinyol; fig. 12, #35, #36, [0037]).  

Regarding claim 6, Pinyol disclose the sample container carrier according to claim 1 above, further comprising, 
a base body(Pinyol; fig. 9, #27, [0037]), 

wherein the first holding element and/or the second holding element are/is movable mounted to the base body (Pinyol discloses the first and second hold elements are rotationally movable from a closed position to an open position; figs. 11 & 16 – and mounted to the base body through the coupler 19; figs. 9, 13-15) and the coupler such that the first holding element and/or the seconding holding element form a 10lever arm (Pinyol discloses the first and second holding elements are rotationally mounted to the coupler in the Z-direction; fig. 10, #32, #33, [0037] - and extend in the X-Y direction to form and arm; figs. 11 & 16). 

Regarding claim 7, Pinyol discloses the sample container carrier according to claim 6 above, wherein the first holding element and/or the second holding element are/is mounted to the base body further outward than to the coupler (Pinyol disclose the holding elements are mounted in a more vertical direction on the base body than the coupler; figs 9 & 13-15.  Therefore being further outward in the Z-direction).  

Regarding claim 8, Pinyol discloses the sample container carrier according to claim 6 above, wherein the coupler is tapered in an insertion direction (-z) for supporting the inserted laboratory sample container (Pinyol; fig. 15).  

    PNG
    media_image1.png
    411
    356
    media_image1.png
    Greyscale

Regarding claim 9, Pinyol disclose the sample container carrier according to claim 6 above, wherein the first holding element 20and/or the second holding element comprise/s a number of jaws for holding the laboratory sample container (Pinyol; fig. 14 – The jaw is being interpreted as the edge of the lever arm).  

    PNG
    media_image2.png
    472
    398
    media_image2.png
    Greyscale


Regarding claim 11, Pinyol discloses the sample container carrier according to claim 1 above, further comprising, a retaining element applying a force to the first holding element and/or to the second 30holding element and/or to the coupler such that the first holding element and the second holding element are force-loaded towards each other for holding the laboratory sample container (Pinyol discloses the holding elements are force-biased towards each other when no sample container is loaded in the carrier; figs. 11 & 16).  

Regarding claim 12, Pinyol discloses the sample container carrier according to claim 1 above, wherein the coupler comprises an outside top cover (Pinyol; fig. 15).  5

    PNG
    media_image3.png
    410
    339
    media_image3.png
    Greyscale

Regarding claim 13, Pinyol discloses the sample container carrier according to claim 1 above, further comprising, a magnetically active element, wherein the magnetically active element is configured to interact with a magnetic field generated by a drive element such that a driving force is applied to the sample container carrier (Pinyol; figs. 13 * 20, #28, #23, #24, #18, [0036-0037]).  10

Regarding claim 14, Pinyol discloses a laboratory sample distribution system (Pinyol; fig. 20, [0036]), the laboratory sample distribution system comprising: 
a number of sample container carriers according to claim 1 (The sample container carrier according to claim 1 has previously been discussed in claim 1 above. Pinyol; fig. 20, #19); 
a transport plane, wherein the transport plane is configured to support the number of sample container carriers (Pinyol; fig. 20, #18, [0036]);  
15a number of drive elements, wherein the number of drive elements is configured to move the number of sample container carriers on the transport plane (Pinyol; fig. 20, #23, #24, [0036]); 
and a control device, wherein the control device is configured to control the number of drive elements such that the number of sample container carriers moves on the transport plane along corresponding transport paths (Pinyol discloses computer 8 for controlling the assembly; [0033].  The control being configured to move the carriers on the transport plane 18 in corresponding transport paths 21, 22; fig. 20, [0036]).  

Regarding claim 18, Pinyol discloses a laboratory automation system (Pinyol; fig. 1), the laboratory automation system comprising: 
a number of laboratory stations (Pinyol; fig. 1, #2, #4, [0033]); and 
a laboratory sample distribution system according to claim 14 (The laboratory sample distribution system according to claim 14 has previously been discussed in claim 14 above.  Pinyol; fig. 20, [0036]), wherein the laboratory sample distribution system is configured to distribute the number of sample container carriers and/or laboratory sample containers between the laboratory stations (Pinyol; fig. 5, [0038]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pages Pinyol, and further in view of Pedrazzini (US 2010/0015007; Pub Date: Jan. 21, 2010 – hereinafter “Pedrazzini”).

Regarding claim 10, Pinyol discloses the sample container carrier according to claim 9 above, wherein the lever arm comprises a curved shape and wherein the jaw is arranged at the lever arm such that the lever arm is in 25contact with the laboratory sample container when the laboratory sample container is inserted into, held by and/or removed from the sample container carrier (Pinyol; figs. 11 & 16).  
Pinyol does not disclose the lever arm is not in contact with the laboratory sample container.
However, Pedrazzini teaches the analogous art of a sample container carrier (Pedrazzini; fig. 1, #1, #2, [0001, 0028]), the sample 5container carrier comprising a first holding element (Pedrazzini disclose four vertical central fingers 12; figs. 3, 5, & 9, #12, [0030]) and a second holding element (Pedrazzini disclose four vertical central fingers 12; figs. 3, 5, & 9, #12, [0030]), wherein the first holding element and the second holding element are rotationally displaceable towards and/or away from each other for holding the laboratory sample container (Pedrazzini discloses the holding elements 12 outwardly rotate when a sample container 2 is inserted into the carrier 1; [0035]), wherein the holding elements comprises a jaw and lever arm (Pedrazzini; fig. 4, [0032-0038]) wherein the jaw is arranged at the lever arm such that the lever arm is not in contact with the laboratory sample container when the laboratory sample container is inserted into, held by and/or removed from the sample container carrier (Pedrazzini; fig. 4, [0035-0037]).

    PNG
    media_image4.png
    454
    527
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the jaw and lever arm of Pinyol with the jaw and lever arm having a configuration comprising the jaw arranged at the lever arm such that the lever arm is not in contact with the laboratory sample container when the laboratory sample container is inserted into, held by and/or removed from the same container carrier, as taught by Pedrazzini, because Pedrazzini teaches the jaw and lever arm configured such that the lever arm does not contact the laboratory sample allow each jaw of the first and second holding element to apply an equivalent inward force to the sample container; [0032-0038]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Pinyol and Pedrazzini both teach a sample container carrier for holding a laboratory sample container and for transporting the laboratory sample container in a laboratory distribution system (Pedrazzini; [0001, 0028]).

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pages Pinyol, and further in view of Denninger et al. (US 2014/0231217; Pub. Date: Aug. 21, 2014)

Regarding claim 15, Pinyol discloses the laboratory sample distribution system according to claim 14 above.
Pinyol does not disclose wherein the number of drive elements comprises a number of electro-magnetic actuators and wherein the number of electro-magnetic actuators is stationary arranged below the transport plane and is configured to generate a magnetic field to move the number of sample container carriers on the transport plane.  
However, Denninger teaches the analogous art of a laboratory sample distribution system (Denninger; fig, 1, #100, [0063]) comprising a number of sample container carriers (Denninger; fig. 5, #6, #7, [0091]), a transport plane configured to support the sample container carriers on the transport plane (Denninger; fig. 1, #4, [0065]), a plurality of drive elements configured to move the plurality of sample container carriers on the transport plane (Denninger; figs, 1-3, [0065-0067]) wherein the plurality of drive elements comprises a plurality of electro-magnetic actuators (Denninger; fig. 5, #5’, [0006, 0021, 0024, 0043, 0046, 0051, 0091]), wherein the plurality of electo-magnetic actuators is stationary arranged below the transport plane (Denninger; fig. 5, #5’, [0006, 0021, 0043, 0057, 0067]) and is configured to move the plurality of liquid container carriers on the transport plane (Denninger; [0006, 0021, 0024, 0043, 0046, 0057, 0059, 0062, 0103-0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the drive elements of the laboratory sample distribution system of Pinyol with the drive elements comprising a plurality of electro-magnetic actuators stationary arranged below the transport plane configured to move the container carriers, as taught by Denninger, because Denninger teaches the laboratory distribution system comprising the sample container carriers having the magnetically active drive and the drive elements comprising a number of electro-magnetic actuations stationary below the transport plane allows each liquid container to be transported between different laboratory stations or specimen-processing instruments used in the laboratory system (Denninger; [0061-0064]).  One of ordinary skill in the art would have expected 

Regarding claim 16, modified Pinyol discloses the laboratory sample distribution system according to claim 15 above, wherein each of the number of sample container carriers comprises a magnetically active element and wherein the magnetically active element is configured to interact with the magnetic field generated by the number of electro-magnetic actuators such that a driving force is applied to the sample container 30carrier (The modification of the drive elements of Pinyol to further comprise a plurality of electo-magnetic actuators arranged below the transport plane configured to generate a magnetic field to move the sample container carriers on the transport plane has previously been discussed in claim 15 above.  Pinyol additionally teaches the sample container carriers comprise a magnetically active element; fig. 13, #28, [0036-0037])

Regarding claim 17, modified Pinyol discloses the laboratory sample distribution system according to claim 15 above such that the number of sample container carriers moves on the transport plane along corresponding transport paths (The modification of the drive elements of laboratory automation system of Pinyol to further comprise a number of electro-magnetic actuators below the transport plane configured to move the sample container carriers on the transport plan has previously been discussed in claim 15 above).
Modified Pinyol does not teach wherein the control device is configured to control the number of electro-magnetic actuators.  
However, Denninger teaches the analogous art of a laboratory liquid distribution system (Denninger; fig, 1, #100, [0063]) wherein the control device configured to control the plurality of drive elements such that the plurality of liquid container carrier moves on the transport path along corresponding transport paths (Denninger; figs. 1-3, [0065-0067, 0069]).

5
Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Miller (US 2005/0037502) discloses sample tube carriers comprising a first and second holding element, a lever arm, and jaws.
Itoh (US 2005/0180896) discloses a test tube holder having coil springs and a plurality of leaf springs for holding a sample tube in the holder.
Quinlan et al. (US Patent No. 5,941,366) discloses specimen carriers comprising a base and retaining members.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                                            

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798